144 S.E.2d 895 (1965)
265 N.C. 679
J. LAMPROS WHOLESALE, INC.
v.
NORTH CAROLINA BOARD OF ALCOHOLIC CONTROL.
No. 530.
Supreme Court of North Carolina.
November 24, 1965.
*897 T. W. Bruton, Atty. Gen., George A. Goodwyn, Staff Atty., Raleigh, for the State.
Heman R. Clark, James R. Nance, James R. Nance, Jr., Fayetteville, for petitioner appellant.
HIGGINS, Justice.
The General Assembly has established the State Board of Alcoholic Control and given it authority to regulate and supervise the sale and distribution of alcoholic beverages. Only those authorized by the Board and granted its permit may engage in the sale and distribution of beer. A permit is a privilege granted only to those who meet the standards which the Board has set up and may, and should be, revoked if the permittee fails to keep faith with the Board by observing its regulations and obeying the laws of the State. Before a permit may be revoked the permittee is entitled to notice and a hearing before the Board. Boyd v. Allen, 246 N.C. 150, 97 S.E.2d 864.
"Authority to conduct a hearing and determine whether a State retail (or wholesale) beer permit should be revoked is lodged in the State Board of Alcoholic Control by G.S. § 18-78. An aggrieved party may appeal to the Superior Court of Wake County after exhausting his administrative remedies. G.S. § 143-309. The review is before the judge, G.S. § 143-314." Freeman v. Board of Alcoholic Control, 264 N.C. 320, 141 S.E.2d 499. The agency that hears the witnesses and observes their demeanor as they testifythe Board of Alcoholic Controlis charged with the duty of finding the facts. The Board's findings are conclusive if supported by material and substantial evidence. Campbell v. North Carolina State Board of Alcoholic Control, 263 N.C. 224, 139 S.E.2d 197; Thomas v. State Board of Alcoholic Control, 258 N.C. 513, 128 S.E.2d 884; Sinodis v. State Board of Alcoholic Control, 258 N.C. 282, 128 S.E.2d 587.
In this case Judge Bickett concluded the evidence before the Board was sufficient to warrant the Board's findings and conclusions, and to justify the revocation of the permit. Under authorities of the cases herein cited, and many others, the duty of the court is to review the evidence and determine whether the Board had before it any material and substantial evidence sufficient to support its findings. "Hence it is that the findings of the board, when made in good faith and supported by evidence, are final." Freeman v. Board of Alcoholic Control, supra.
Both the North Carolina and the Federal Constitutions recognize the authority of the State, through its legislative branch, to regulate the sale and distribution of intoxicating liquors. Ziffrin, Inc., v. Reeves, 308 U.S. 132, 60 S. Ct. 163, 84 L. Ed. 128; Boyd v. Allen, supra.
The judgment of the Superior Court of Wake County is
Affirmed.